Title: To James Madison from William Eaton, 22 October 1802 (Abstract)
From: Eaton, William
To: Madison, James


22 October 1802, Tunis. Repeats the “most interesting articles of information” from his dispatches of 12 Sept. and 9 Oct. Encloses a copy of the dey’s letter carried by Captain Bounds, who left Tunis on 14 Sept. Gives advice about taking Porto Farina. The Danes have made peace with Tripoli; the French have reinstated their treaties with the Barbary powers with amendments to the French advantage; the Dutch are visiting the regencies with five warships and say they are renewing their treaties without giving presents. The Constellation “appeared in this Bay” on 5 and 8 Sept. but did not anchor. Commodore Morris sailed from Cagliari on 28 Sept. “The Sapatap demands of me a gold-mounted double-barrelled fowling piece—says it was such he expected from England—It is false.”
“The following is an extract of a letter from Bryan McDonough, charge of affairs of H: B: Majesty at Tripoli to Henry Clark, charge of affs. at Tunis dated 6th. inst:
“‘We had a french frigate and brig a few days ago to confirm their peace with this regency. The Bashaw received large presents from them, amounting in value to at least forty thousand dollars. And, what is considered of greater value, a beautiful cruiser mounting eighteen guns; sent as a present from Bonaparte to the Bashaw.
“‘The Swedes have settled their affairs with this regency: but the poor, captives must remain until the money comes, which is stipulated for three months: their frigate sailed for Leghorn the 2d. instant.’ (The peace was obtained through the intervention of the French Embassador. Thus ended the coalition of the north! Thus ends the alliance between Sweden and the UStates!)
“‘The american Captain and his crew was sent some time ago to Algiers—and I have reason to believe their affairs will soon be settled through the mediation of that Government.’”
Notes that a 3 Sept. letter from O’Brien suggests Livingston might enlist French aid in settling U.S. affairs. “Is it so soon forgotten that our original peace with these regencies was negociated through the intervention of french agents, and under Jewish influence? Have they not sold us? Can the Dey of Algiers offer a greater affront to the Government of the United States than to propose himself as a mediator of peace between US and Tripoli after having so lately violated the faith of his guarantee of the original treaty! Or can the Jews suppose our Government credulous enough again to have Confidence in such a mediation! The tributary States of Europe complain that ‘The Americans have ruined their affairs with the Barbary powers by yielding to unprecedented conditions of peace.’” This complaint will never be removed while the U.S. confides in foreign agents and foreign guarantees. All State Department communications passing through the consulate during the current administration have shown the government’s resolution to reform the present system of relations with the regencies. Having heard nothing since October 1801 he does not know what events might have necessitated a change in this resolution. “It is devoutly to be hoped that none has happened. From a retrospective view of the sacrifices to which we have already submitted to secure the friendship of these regencies, and calculating from them a future progressive accumulation, it would seem that a perpetual war with them would better suit the dignity and interest of our nation than the humileations incident to the present system.”

“The great nations of Europe” have demonstrated “their policy to use these instruments of piracy as impediments to the growth of our commerce. Why does Bonaparte, at this peculiar crisis, give Tripoli a cruiser? Why has England assisted the escape of the Tripoline admiral and his soldiers? The object is so clear that the regencies themselves cannot but percieve it: and it encourages their insolence.” The regencies believe the U.S. is “too far off to coerce them—and the operations of our force have hitherto but confirmed them in this security.” Suspects the pasha himself may have originated the idea of negotiations at Algiers in order to pressure the Swedes into peace. “If so he has succeeded, and thus gained resources to carry on the war with the Americans.” Has no official documents on this subject. Even if the U.S. government originated or accepted the project and the pasha is sincere, negotiations will bring only “momentary suspence of outrage” while placing the U.S. under obligation to Algiers. “Where is the American who would subscribe to hold his right of free navigation, and even his personal freedom, as a grant from that piratical chief!”
“The indignities I have suffered at this Court latterly are insupportable. On the first appearance of our squadron this Bey behaved respectfully: he has grown insolent in proportion to the moderation of their movements and the success of the enimy. I have in no instance yielded to his exactions. But … without more energetic support I cannot maintain [this] position.” Asks that he may not be the medium of further concessions to the bey. “The rich regalia I have already given this Bey in the name of the Chief Majestrate of the United States serve only to show him our wealth and our weakness, and to prompt … new demands. Three years ago I apprehended this consequence.”
“Only one American frigate has been shown here since 29th. January last.” Is embarrassed by the squadron’s “having lain ten days in Cagliari only eighteen hours sail from this, without inquiring whether peace still subsisted here, or without giving me a word of information; more peculiarly so as there are freequent occasions from that port to this.” Such omissions are injurious to the public interest.
“I am indeed weary of this state of exile & fruitless exertion—do not however permit myself to consider any privation of personal enjoyment (though on my part it is total) as a sacrifice, if it may go to promote the honor and aid the interest of my beloved Country—But let me be supported or replaced—it is a proposition equally reasonable as desirable.”
Adds in a 23 Oct. postscript: “This morning Azulai, the Algerine Jew, announces to me the arrival of the American captives at Algiers. The information comes to him by express. I receive no letters!”
In a 24 Oct. postscript, states that conditions of the Swedish peace are a $150,000 payment, $8,000 consular present, and $8,000 annual tribute. The French commissary general told Eaton that the Swedish admiral acknowledged that the mediation of the French ambassador at Tripoli saved them $100,000. “He might have added—But the national honor and independence of Sweden are thrown into the scale to balance the obligation!” The previous summer a Tunisian ship entering Tripoli with corn was seized by the Swedes and sent to Malta for judgment with a ten-man prize crew under a Swedish baron. Baron Armfeldt was tricked by the prisoners into entering Derna, where the Swedes were seized and sent to Tripoli. The pasha returned the vessel and cargo to the owners, but the bey, under threat of war, now demands that the Swedes pay $25,000 for the vessel, cargo, and indemnity for detention and includes in his claim “fifty thousand Spanish dollars, which he says were concealed under ballast for purchasing negro slaves at Tripoli.” “Was Captain Murray uninformed of the Swedish Baron’s disaster when he proposed to carry Mahamet Bashaw to Derne?”
Reports in a postscript of 27 Oct. that a courier from Tripoli says Tripolitans have captured “another American laden with coffee and sugar.” “I have no letters. From the hands in which our affairs now are at that place, if the fact be true, I should have none. The Spaniard, De Sauza, is affronted with me for having taken Ingraham from his suit last fall. The Algerine Jew Farfara is affronted because I am not an Algerine Jew!”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 9 pp. Partly in code (see n. 2); decoded interlinearly by Wagner. Docketed by Wagner. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:304–6. For enclosure, see Eaton to JM, 9 Oct. 1802, n. 1.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:574–77.



   
   Eaton here repeated the coded passage quoted in Eaton to JM, 9 Oct. 1802, n. 1.



   
   For the safe passage given Murad Rais by the British, see Eaton to JM, 7 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:461).



   
   Capt. Joseph Ingraham had been U.S. chargé at Tripoli before Cathcart’s appointment as consul and had returned there after Cathcart’s departure (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:217, 566).



   
   A full transcription of this document has been added to the digital edition.

